UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period :	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Investors Fund Annual report 7 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 24 Federal tax information 49 About the Trustees 50 Officers 52 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdoms decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnams deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your funds performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio manager Jerry, how were investing conditions during the 12 - month reporting period ended July31, 2016? It was an eventful 12months for U.S. stocks, characterized by two significant market corrections. In the early months of the period, there were a few bumps in the road, but for the most part, growth was tepid, volatility was relatively low, and stock performance was flat to modestly positive. However, this calm came to a sudden halt in late summer 2015, when the market’s lengthy advance came to an end with sharp declines. The turbulence peaked in August with some of the biggest swings in the history of the market, including a historic 1,000-point intraday plunge for the Dow Jones Industrial Average on August24, 2015. For the first time since 2011, major U.S. equity indexes experienced a correction, defined as a decline Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell yourshares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes.Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower.See pages 3, 5, and 10–12 for additional performance information. For a portion of the periods, the fund hadexpense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark and Lipper category were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. 4 Investors Fund of 10% or more from a recent high. The downturn was due in large part to concerns about the economic slowdown in China, the world’s second-largest economy and a key driver of growth across world markets. Stocks recovered from their August lows, and the U.S. market delivered its strongest October return since 2011. Although stocks continued to advance through the close of the calendar year, markets remained unsettled, and 2015 became the weakest year for U.S. stock performance since the 2008 global financial crisis. Conditions certainly didn’t improve with the start of 2016. Volatility and investor anxiety escalated dramatically, and the S&P 500 Index, a common measure of U.S. stock market performance, posted one of its worst-ever January losses. The downturn continued through February11, 2016, the low point for the period, when major U.S. stock indexes were down more than 10% since the start of the year. Stocks then staged a remarkable rebound. As recession fears subsided and oil prices stabilized, turbulence eased, and in March the S&P 500 Index delivered its best monthly return in five months. Market volatility returned with a vengeance in late June, largely in response to Brexit — the decision by United Kingdom voters to leave the European Union [EU]. U.S. stock prices plummeted more than 5% in the two days after the vote, followed by a dramatic three-day recovery and a relatively calm July in which U.S. stocks delivered gains. How did the fund perform for the reporting period? In this challenging 12-month period, the fund returned –1.04%, underperforming its benchmark, the S&P 500 Index, which returned 5.61%, and the average return of 2.39% for funds in its Lipper peer group, Large-Cap Core Funds. What are some holdings that detracted from performance relative to the benchmark? The top detractor from performance for the period was AMAG Pharmaceuticals, a drug company specializing in maternal health, anemia, and cancer supportive care. The stock declined as investors became concerned about competitive pressure on one of AMAG’s products, Makena, a drug designed This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 3–4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. Investors Fund 5 to prevent preterm birth. By the close of the period, AMAG had been sold from the fund’s portfolio. Another disappointing performer for the period was the stock of Perrigo, an Ireland-based specialty pharmaceutical company. The stock struggled as investors became increasingly disappointed with Perrigo’s decision to acquire Omega Pharma, a Belgium-based consumer health-care company. Also hurting the stock was the announcement in late 2015 that Perrigo would not be acquired by Mylan — a potential deal that had pleased investors earlier in the year. Perrigo was no longer a fund holding at the end of the period. One strategy that dampened returns versus the benchmark was my decision to maintain an underweight position versus the benchmark in Amazon.com — a stock that performed very well for the period. In my view, this stock was quite expensive, and I chose to put greater emphasis on holdings that I believed offered more attractive risk/reward profiles. Can you provide examples of stocks or strategies that helped fund performance for the period? The top contributor for the period was the fund’s investment in NVIDIA, a “visual computing” company that offers specialized platforms for a number of markets, including gaming and automotive businesses. Aerospace and defense sector stocks were also among the portfolio highlights — most notably Northrop Grumman, one of the top contributors to relative performance. In my view, this is a well-managed company that has delivered strong earnings and appears to be poised to benefit from an increase in defense spending by the U.S. government. Another notable contributor was the fund’s investment in Computer Sciences, a global provider of information technology services. Allocations are shown as a percentage of the fund’s net assets as of 7/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Investors Fund What is your outlook for the investing environment in the coming months? I believe two significant downturns in the stock market — in August2015 and January2016 — provided investors with many more attractively priced stocks. At the same time, we continued to see improvements in U.S. economic data, including lower unemployment and home price appreciation. Certainly, global macroeconomic issues remain that could pose risks for stock market investors in the months ahead, but I believe many concerns have already been priced into the market. In fact, I believe we could be surprised by slightly more economic growth than expected in the later months of 2016. As the period came to a close, concerns emerged about the effects of the Brexit vote, including how the rest of the developed world will respond. Investors, myself included, certainly felt the impact of the dramatic decline in the immediate aftermath of the vote. In our view, what is more important than the short-term negative surprise, however, is the uncertainty about the long-term consequences. During the period, investor worries included the potential for increased protectionism, friction in trade, and additional EU exits. We believe we won’t have many answers for quite some time, and some parts of the market may be tough to navigate as a result. As always, I will continue to look for what I believe are fundamentally strong companies with solid balance sheets, long-term growth prospects, and the resilience to make it through these types of challenges. Thanks for your time and for bringing us up to date, Jerry. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Investors Fund 7 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Gerard P. Sullivan has an M.B.A. from Columbia University Graduate School of Business and a B.A. from Columbia University. Jerry joined Putnam in 2008 and has been in the investment industry since 1982. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Investors Fund IN THE NEWS With central banks exhausting the more traditional methods aimed at stimulating their economies, some are considering more novel strategies. Increasingly, central bankers and economists are discussing the merits of so-called “helicopter money,” which conjures images of money being dropped on the populace from the sky. Considered somewhat radical, the term was adopted in 1969 by economist Milton Friedman, who described the idea of a central bank printing money and injecting the cash directly into the economy, with the aim of boosting consumer demand and spending, and kick-starting a recovery. It differs from traditional stimulus measures, such as the U.S. government selling U.S. Treasury securities to the public in order to finance spending. With interest rates at zero — or even in negative territory — in major world economies like Japan and some European nations, the concept of helicopter money is gaining popularity. Under this strategy, cash could be transferred to people in the form of a government tax break or by simply making a direct deposit into individual bank accounts. Critics of helicopter money, however, say it could cause runaway inflation. Investors Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (1/7/97) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 9.17% 9.10% 9.07% 9.07% 8.34% 8.34% 8.42% 8.38% 8.89% 9.23% 9.22% 10 years 76.09 65.97 65.65 65.65 63.28 63.28 67.47 61.61 71.74 81.92 80.56 Annual average 5.82 5.20 5.18 5.18 5.02 5.02 5.29 4.92 5.56 6.17 6.09 5 years 76.39 66.25 69.77 67.77 69.77 69.77 71.93 65.92 74.10 79.94 78.59 Annual average 12.02 10.70 11.17 10.90 11.17 11.17 11.45 10.66 11.73 12.47 12.30 3 years 28.56 21.17 25.65 22.65 25.64 25.64 26.60 22.17 27.57 30.13 29.51 Annual average 8.74 6.61 7.91 7.04 7.91 7.91 8.18 6.90 8.46 9.18 9.00 1 year –1.04 –6.73 –1.76 –6.64 –1.82 –2.79 –1.54 –4.99 –1.28 –0.62 –0.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10Investors Fund Comparative index returns For periods ended 7/31/16 Lipper Large-Cap Core S&P 500 Index Funds category average* Annual average (life of fund) —† —† 10 years 110.89% 94.66% Annual average 7.75 6.83 5 years 87.36 73.03 Annual average 13.38 11.54 3 years 37.35 29.59 Annual average 11.16 8.99 1 year 5.61 2.39 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 7/31/16, there were 856, 772, 690, and 524 funds, respectively, in this Lipper category. † The fund’s benchmark and Lipper category were introduced on 3/4/57 and 12/31/59, respectively, which post-date the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,565 and $16,328, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $16,161. A $10,000 investment in the fund’s class R, R6, and Y shares would have been valued at $17,174, $18,192, and $18,056, respectively. Investors Fund 11 Fund price and distribution information For the 12-month period ended 7/31/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.310 $0.153 $0.192 $0.210 $0.212 $0.398 $0.378 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 7/31/15 $22.46 $23.83 $20.10 $21.18 $21.12 $21.89 $22.07 $22.90 $22.81 7/31/16 21.91 23.25 19.59 20.60 20.58 21.33 21.57 22.35 22.24 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/1/25) (3/1/93) (7/26/99) (12/2/94) (1/21/03) (7/2/12) (1/7/97) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Annual average (life of fund) 9.13% 9.05% 9.03% 9.03% 8.30% 8.30% 8.38% 8.34% 8.85% 9.19% 9.18% 10 years 66.59 57.01 56.70 56.70 54.52 54.52 58.38 52.84 62.43 72.04 70.80 Annual average 5.24 4.61 4.59 4.59 4.45 4.45 4.71 4.33 4.97 5.58 5.50 5 years 64.46 55.01 58.36 56.36 58.42 58.42 60.34 54.73 62.36 67.75 66.53 Annual average 10.46 9.16 9.63 9.35 9.64 9.64 9.90 9.12 10.18 10.90 10.74 3 years 30.91 23.38 27.94 24.94 27.92 27.92 28.86 24.35 29.84 32.52 31.86 Annual average 9.39 7.25 8.56 7.70 8.55 8.55 8.82 7.53 9.10 9.84 9.66 1 year –3.90 –9.43 –4.68 –9.41 –4.64 –5.59 –4.43 –7.77 –4.18 –3.53 –3.68 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. 12Investors Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 7/31/15 1.03% 1.78% 1.78% 1.53% 1.28% 0.64% 0.78% Annualized expense ratio for the six-month period ended 7/31/16* 1.07% 1.82% 1.82% 1.57% 1.32% 0.66% 0.82% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Expense ratios for each class are for the fund’s most recent fiscal half year. As a result of this, ratios may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 2/1/16 to 7/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.62 $9.54 $9.54 $8.23 $6.93 $3.47 $4.31 Ending value (after expenses) $1,111.60 $1,107.40 $1,107.50 $1,108.80 $1,110.70 $1,114.20 $1,113.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 7/31/16, use the following calculation method. To find the value of your investment on 2/1/16, call Putnam at 1-800-225-1581. Investors Fund13 Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $5.37 $9.12 $9.12 $7.87 $6.62 $3.32 $4.12 Ending value (after expenses) $1,019.54 $1,015.81 $1,015.81 $1,017.06 $1,018.30 $1,021.58 $1,020.79 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14Investors Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Investors Fund 15 Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16Investors Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Investors Fund17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18 Investors Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations that were in effect during your fund’s fiscal year ending in 2015. These expense limitations were: (i) a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, Investors Fund19 brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for the funds. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative during their fiscal years ending in 2015. Putnam Management has agreed to maintain these expense limitations until at least November 30, 2017 and to reduce the contractual expense limitation on investor servicing fees and expenses from 32 basis points to 25 basis points effective September 1, 2016. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across 20Investors Fund different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Large-Cap Core Funds) for the one-­year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 876, 793 and 708 funds, respectively, in your fund’s Lipper peer group. (When considering Investors Fund 21 performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s underweight positioning in top-performing growth stocks, particularly in the information technology and consumer discretionary sectors. The Trustees considered that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management 22Investors Fund and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Investors Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings —from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Investors Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investors Fund: We have audited the accompanying statement of assets and liabilities of Putnam Investors Fund (the fund), including the fund’s portfolio, as of July 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Investors Fund as of July 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 6, 2016 Investors Fund 25 The fund’s portfolio 7/31/16 COMMON STOCKS (98.1%)* Shares Value Aerospace and defense (4.4%) Boeing Co. (The) 82,800 $11,067,048 General Dynamics Corp. 41,048 6,029,541 Honeywell International, Inc. 82,730 9,623,981 L-3 Communications Holdings, Inc. 50,845 7,709,627 Northrop Grumman Corp. 115,400 24,999,102 Raytheon Co. 59,200 8,260,176 TransDigm Group, Inc. † S 16,400 4,584,128 United Technologies Corp. 51,600 5,554,740 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 67,300 7,275,130 Airlines (1.0%) American Airlines Group, Inc. 143,200 5,083,600 Southwest Airlines Co. 285,600 10,570,056 United Continental Holdings, Inc. † 59,400 2,785,266 Auto components (0.4%) Lear Corp. 60,700 6,886,415 Automobiles (0.4%) General Motors Co. 240,900 7,597,986 Banks (7.3%) Bank of America Corp. 1,524,342 22,087,716 Citigroup, Inc. 395,217 17,314,457 JPMorgan Chase & Co. 814,673 52,114,632 KeyCorp 667,200 7,806,240 Regions Financial Corp. 682,400 6,257,608 Wells Fargo & Co. 538,998 25,855,734 Beverages (2.4%) Dr. Pepper Snapple Group, Inc. 101,784 10,026,742 Molson Coors Brewing Co. Class B 62,702 6,405,636 PepsiCo, Inc. 237,900 25,912,068 Biotechnology (3.8%) Amgen, Inc. 141,900 24,411,057 Biogen, Inc. † 42,600 12,351,018 Celgene Corp. † 97,300 10,916,087 Gilead Sciences, Inc. 210,700 16,744,329 United Therapeutics Corp. † 25,500 3,085,755 Capital markets (2.7%) Ameriprise Financial, Inc. 37,500 3,594,000 Goldman Sachs Group, Inc. (The) 125,400 19,914,774 KKR & Co. LP 459,700 6,638,068 Morgan Stanley 413,800 11,888,474 State Street Corp. 84,000 5,525,520 26Investors Fund COMMON STOCKS (98.1%)* cont. Shares Value Chemicals (2.1%) Chemtura Corp. † 64,700 $1,817,423 Dow Chemical Co. (The) 155,843 8,364,094 E.I. du Pont de Nemours & Co. 116,700 8,072,139 Ingevity Corp. † 86,100 3,295,047 LyondellBasell Industries NV Class A 91,200 6,863,712 Monsanto Co. 52,700 5,626,779 Symrise AG (Germany) 37,859 2,668,255 Commercial services and supplies (0.9%) KAR Auction Services, Inc. 108,762 4,651,751 MiX Telematics, Ltd. ADR (South Africa) 152,333 781,468 Tyco International PLC 101,500 4,625,355 Waste Connections, Inc. (Canada) 55,700 4,148,536 West Corp. 91,700 2,027,487 Communications equipment (1.5%) Cisco Systems, Inc. 886,300 27,058,739 Consumer finance (1.5%) Capital One Financial Corp. 122,400 8,210,592 Discover Financial Services 202,000 11,481,680 Synchrony Financial † 252,900 7,050,852 Containers and packaging (0.1%) Ball Corp. 37,700 2,664,259 Distributors (0.2%) LKQ Corp. † 106,000 3,645,340 Diversified financial services (1.0%) Capitol Acquisition Corp. III (Units) † 179,750 1,786,715 Easterly Acquisition Corp. (Units) † 736,300 7,539,712 Pace Holdings Corp. (Units) † 360,718 3,661,288 Silver Run Acquisition Corp. (Units) † 361,115 4,495,882 Diversified telecommunication services (2.5%) AT&T, Inc. 338,452 14,651,587 Iridium Communications, Inc. † S 269,948 2,424,133 Level 3 Communications, Inc. † 150,100 7,595,060 Verizon Communications, Inc. 347,821 19,272,762 Electric utilities (1.5%) Edison International 66,600 5,153,508 Entergy Corp. 92,800 7,552,992 Exelon Corp. 275,700 10,278,096 FirstEnergy Corp. 118,500 4,138,020 Electrical equipment (0.2%) Emerson Electric Co. 64,100 3,583,190 Investors Fund 27 COMMON STOCKS (98.1%)* cont. Shares Value Energy equipment and services (1.7%) Halliburton Co. 206,200 $9,002,692 Nabors Industries, Ltd. 257,700 2,319,300 Schlumberger, Ltd. 233,170 18,774,848 Food and staples retail (2.4%) CVS Health Corp. 151,810 14,075,823 Kroger Co. (The) 120,400 4,116,476 Wal-Mart Stores, Inc. 155,000 11,310,350 Walgreens Boots Alliance, Inc. 163,400 12,949,450 Food products (1.4%) General Mills, Inc. 61,700 4,435,613 JM Smucker Co. (The) 52,700 8,124,232 Kraft Heinz Co. (The) 87,000 7,515,930 Mead Johnson Nutrition Co. 49,600 4,424,320 Gas utilities (0.2%) UGI Corp. 94,800 4,290,648 Health-care equipment and supplies (1.5%) Baxter International, Inc. 116,300 5,584,726 Becton Dickinson and Co. 42,300 7,444,800 C.R. Bard, Inc. 28,800 6,443,424 Danaher Corp. 85,000 6,922,400 Health-care providers and services (3.7%) Aetna, Inc. 75,300 8,675,313 AmerisourceBergen Corp. 55,800 4,753,602 Anthem, Inc. 33,100 4,347,354 Cardinal Health, Inc. 75,800 6,336,880 Cigna Corp. 40,300 5,197,088 Express Scripts Holding Co. † 66,700 5,073,869 HCA Holdings, Inc. † 121,600 9,379,008 McKesson Corp. 46,700 9,085,952 UnitedHealth Group, Inc. 98,500 14,105,200 Hotels, restaurants, and leisure (1.6%) Del Taco Restaurants, Inc. † S 286,340 3,009,433 McDonald’s Corp. 95,300 11,212,045 Penn National Gaming, Inc. † 311,100 4,672,722 Wyndham Worldwide Corp. 65,400 4,644,708 Yum! Brands, Inc. 54,500 4,873,390 Household durables (0.4%) New Home Co., Inc. (The) † 200,147 1,971,448 Tempur Sealy International, Inc. † S 44,800 3,388,224 WCI Communities, Inc. † 102,100 1,718,343 Household products (0.9%) Procter & Gamble Co. (The) 180,100 15,414,759 28Investors Fund COMMON STOCKS (98.1%)* cont. Shares Value Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 420,900 $5,825,256 Industrial conglomerates (0.7%) General Electric Co. 412,400 12,842,136 Insurance (2.8%) American International Group, Inc. 330,950 18,016,918 Assured Guaranty, Ltd. 122,700 3,287,133 Hartford Financial Services Group, Inc. (The) 191,900 7,647,215 Lincoln National Corp. 110,600 4,829,902 MetLife, Inc. 138,066 5,900,941 Prudential PLC (United Kingdom) 113,920 2,012,745 Travelers Cos., Inc. (The) 79,000 9,181,380 Internet and catalog retail (1.0%) Amazon.com, Inc. † 23,200 17,604,392 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) † ∆ ∆ F 46 19 Global Fashion Group SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil)† ∆ ∆ F 36,256 261,059 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) † ∆ ∆ F 23 19 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) † ∆ ∆ F 9 8 Internet software and services (4.1%) Alibaba Group Holding, Ltd. ADR (China) † S 38,600 3,183,728 Alphabet, Inc. Class A † 19,200 15,193,728 Alphabet, Inc. Class C † 50,894 39,126,798 Facebook, Inc. Class A † 126,000 15,616,440 IT Services (3.1%) Computer Sciences Corp. 139,260 6,660,806 IBM Corp. 100,200 16,094,124 MasterCard, Inc. Class A 88,200 8,400,168 Visa, Inc. Class A 243,800 19,028,590 Xerox Corp. 475,800 4,900,740 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 155,600 7,485,916 Machinery (0.8%) Deere & Co. S 90,200 7,009,442 Fortive Corp. † 42,500 2,048,925 Trinity Industries, Inc. 207,496 4,815,982 Media (3.1%) CBS Corp. Class B (non-voting shares) 109,900 5,738,978 Charter Communications, Inc. Class A † 29,238 6,867,129 Comcast Corp. Class A 284,700 19,146,075 DISH Network Corp. Class A † 90,300 4,823,826 Live Nation Entertainment, Inc. † 235,800 6,465,636 Investors Fund 29 COMMON STOCKS (98.1%)* cont. Shares Value Media cont. Time Warner, Inc. 92,500 $7,090,125 Walt Disney Co. (The) 63,900 6,131,205 Metals and mining (0.7%) ArcelorMittal ADR (France) † S 470,400 3,067,008 Nucor Corp. 161,600 8,668,224 Multiline retail (1.2%) Dollar General Corp. 74,100 7,020,234 Macy’s, Inc. 94,400 3,382,352 Target Corp. 139,900 10,538,667 Oil, gas, and consumable fuels (5.2%) Anadarko Petroleum Corp. 110,600 6,031,018 Boardwalk Pipeline Partners LP 139,800 2,336,058 ConocoPhillips 128,700 5,253,534 Enterprise Products Partners LP 271,900 7,740,993 EOG Resources, Inc. 53,100 4,338,270 Exxon Mobil Corp. 363,025 32,291,074 Green Plains Partners LP 297,487 5,500,535 Memorial Resource Development Corp. † 326,075 4,884,604 Pioneer Natural Resources Co. 12,703 2,065,127 Royal Dutch Shell PLC ADR Class A (United Kingdom) 163,351 8,459,948 Scorpio Tankers, Inc. 694,900 3,307,724 Suncor Energy, Inc. (Canada) 150,600 4,052,646 Valero Energy Corp. 138,700 7,251,236 Personal products (0.6%) Avon Products, Inc. 594,845 2,421,019 Coty, Inc. Class A 81,959 2,202,238 Edgewell Personal Care Co. † 65,411 5,534,425 Pharmaceuticals (6.2%) Allergan PLC † 27,219 6,885,046 Bristol-Myers Squibb Co. 82,300 6,156,863 Eli Lilly & Co. 103,400 8,570,826 Jazz Pharmaceuticals PLC † 35,232 5,318,975 Johnson & Johnson 307,500 38,508,225 Merck & Co., Inc. 271,900 15,949,654 Mylan NV † 125,900 5,890,861 Pfizer, Inc. 696,426 25,691,155 Real estate investment trusts (REITs) (1.8%) Armada Hoffler Properties, Inc. R 531,044 7,949,729 Easterly Government Properties, Inc. R S 536,744 10,997,885 Hannon Armstrong Sustainable Infrastructure Capital, Inc. R 142,436 3,203,386 Kimco Realty Corp. R 118,500 3,803,850 MGM Growth Properties, LLC Class A R S 108,737 2,947,860 Rayonier, Inc. R 116,000 3,157,520 30Investors Fund COMMON STOCKS (98.1%)* cont. Shares Value Real estate management and development (0.2%) Kennedy-Wilson Holdings, Inc. 190,000 $3,999,500 Road and rail (0.9%) Union Pacific Corp. 170,000 15,818,500 Semiconductors and semiconductor equipment (3.3%) Broadcom, Ltd. 25,800 4,179,084 Intel Corp. 577,800 20,142,108 Lam Research Corp. S 65,700 5,897,889 Micron Technology, Inc. † 570,700 7,841,418 NVIDIA Corp. 108,100 6,172,510 QUALCOMM, Inc. 154,100 9,643,578 Texas Instruments, Inc. 61,600 4,296,600 Software (4.6%) Electronic Arts, Inc. † 118,100 9,013,392 Microsoft Corp. 980,100 55,552,068 Oracle Corp. 356,534 14,632,155 TubeMogul, Inc. † S 212,140 2,378,089 Specialty retail (3.5%) American Eagle Outfitters, Inc. S 175,100 3,137,792 Best Buy Co., Inc. 183,300 6,158,880 Gap, Inc. (The) S 191,300 4,933,627 Home Depot, Inc. (The) 151,300 20,915,712 Lowe’s Cos., Inc. 192,000 15,797,760 Michaels Cos., Inc. (The) † 189,178 4,986,732 TJX Cos., Inc. (The) 85,100 6,954,372 Technology hardware, storage, and peripherals (4.9%) Apple, Inc. 572,469 59,656,993 EMC Corp. 359,100 10,155,348 Hewlett Packard Enterprise Co. 337,992 7,104,592 HP, Inc. 479,492 6,717,683 Western Digital Corp. 96,700 4,594,217 Tobacco (0.6%) Philip Morris International, Inc. 101,000 10,126,260 Total common stocks (cost $1,484,400,207) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 4,047 $3,627,488 American Tower Corp. $5.50 cv. pfd. R 37,928 4,228,972 Iridium Communications, Inc. 7.00% cv. pfd. 27,936 3,069,468 Total convertible preferred stocks (cost $10,633,400) Investors Fund31 SHORT-TERM INVESTMENTS (3.2%)* Shares Value Putnam Cash Collateral Pool, LLC 0.62% d 38,099,275 $38,099,275 Putnam Short Term Investment Fund 0.44% L 19,934,860 19,934,860 Total short-term investments (cost $58,034,135) TOTAL INVESTMENTS Total investments (cost $1,553,067,742) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,786,468,369. † This security is non-income-producing. ∆ ∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $261,105, or less than 0.1% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). 32Investors Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $211,313,548 $—­ $261,105 Consumer staples 144,995,341 —­ —­ Energy 123,609,607 —­ —­ Financials 310,159,908 —­ —­ Health care 281,315,383 —­ —­ Industrials 165,895,167 —­ —­ Information technology 383,241,585 —­ —­ Materials 51,106,940 —­ —­ Telecommunication services 43,943,542 —­ —­ Utilities 37,238,520 —­ —­ Total common stocks —­ Convertible preferred stocks —­ 10,925,928 —­ Short-term investments 19,934,860 38,099,275 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Investors Fund33 Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value, including $37,306,226 of securities on loan (Note 1): Unaffiliated issuers (identified cost $1,495,033,607) $1,764,006,574 Affiliated issuers (identified cost $58,034,135) (Notes 1 and 5) 58,034,135 Dividends, interest and other receivables 2,308,649 Receivable for shares of the fund sold 550,736 Receivable for investments sold 5,742,483 Prepaid assets 42,951 Total assets LIABILITIES Payable for investments purchased 1,049,233 Payable for shares of the fund repurchased 2,152,624 Payable for compensation of Manager (Note 2) 834,251 Payable for custodian fees (Note 2) 9,650 Payable for investor servicing fees (Note 2) 575,735 Payable for Trustee compensation and expenses (Note 2) 849,903 Payable for administrative services (Note 2) 6,725 Payable for distribution fees (Note 2) 389,429 Collateral on securities loaned, at value (Note 1) 38,099,275 Other accrued expenses 250,334 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,937,501,091 Undistributed net investment income (Note 1) 17,922,387 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (437,927,992) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 268,972,883 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 34 Investors Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,429,932,143 divided by 65,267,490 shares) $21.91 Offering price per class A share (100/94.25 of $21.91)* $23.25 Net asset value and offering price per class B share ($34,943,870 divided by 1,783,892 shares)** $19.59 Net asset value and offering price per class C share ($56,541,576 divided by 2,744,164 shares)** $20.60 Net asset value and redemption price per class M share ($17,862,697 divided by 867,812 shares) $20.58 Offering price per class M share (100/96.50 of $20.58)* $21.33 Net asset value, offering price and redemption price per class R share ($2,774,235 divided by 128,631 shares) $21.57 Net asset value, offering price and redemption price per class R6 share ($17,562,670 divided by 785,908 shares) $22.35 Net asset value, offering price and redemption price per class Y share ($226,851,178 divided by 10,200,388 shares) $22.24 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Investors Fund 35 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Dividends (net of foreign tax of $167,348) $39,896,884 Interest (including interest income of $61,154 from investments in affiliated issuers) (Note 5) 66,282 Securities lending (Note 1) 149,659 Total investment income EXPENSES Compensation of Manager (Note 2) 9,878,097 Investor servicing fees (Note 2) 3,587,992 Custodian fees (Note 2) 23,067 Trustee compensation and expenses (Note 2) 141,134 Distribution fees (Note 2) 4,659,044 Administrative services (Note 2) 48,697 Other 664,632 Fees waived and reimbursed by Manager (Note 2) (21,320) Total expenses Expense reduction (Note 2) (59,464) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 22,640,906 Net realized loss on foreign currency transactions (Note 1) (2,021) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,907 Net unrealized depreciation of investments during the year (73,255,688) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36Investors Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $21,190,946 $16,493,220 Net realized gain on investments and foreign currency transactions 22,638,885 132,183,131 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (73,253,781) 9,993,576 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (21,558,644) (14,318,680) Class B (310,030) (127,600) Class C (538,027) (173,070) Class M (229,369) (116,965) Class R (30,824) (30,106) Class R5 (279) (193) Class R6 (330,684) (211,123) Class Y (4,041,460) (1,130,271) Increase (decrease) from capital share transactions (Note 4) (114,895,121) 111,357,043 Total increase (decrease) in net assets NET ASSETS Beginning of year 1,957,826,757 1,703,907,795 End of year (including undistributed net investment income of $17,922,387 and $15,005,544, respectively) The accompanying notes are an integral part of these financial statements. Investors Fund 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions ments­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ July 31, 2016­ $22.46­ .25­ (.49) (.31) —­ $21.91­ $1,429,932­ 1.05 ­ g 1.20­ g 33­ July 31, 2015­ 20.73­ .20­ 1.73­ 1.93­ (.20) —­ 22.46­ 9.32­ 1,590,907­ 1.03­ .92­ 44­ July 31, 2014­ 17.64­ .21­ 3.09­ 3.30­ (.21) —­ 20.73­ 18.84­ 1,508,086­ 1.08­ 1.09­ 63­ July 31, 2013­ 13.89­ .20­ 3.70­ 3.90­ (.15) —­ 17.64­ 28.29­ 1,364,640­ 1.14­ 1.28­ 77­ July 31, 2012­ 13.12­ .14­ .76­ .90­ (.13) —­ d,e 13.89­ 6.95­ 1,191,455­ 1.20­ 1.11­ 49­ Class B­ July 31, 2016­ $20.10­ .08­ (.44) (.15) —­ $19.59­ $34,944­ 1.80­ g .45­ g 33­ July 31, 2015­ 18.58­ .03­ 1.54­ 1.57­ (.05) —­ 20.10­ 8.46­ 42,998­ 1.78­ .18­ 44­ July 31, 2014­ 15.84­ .06­ 2.77­ 2.83­ (.09) —­ 18.58­ 17.93­ 47,935­ 1.83­ .35­ 63­ July 31, 2013­ 12.48­ .08­ 3.32­ 3.40­ (.04) —­ 15.84­ 27.35­ 51,200­ 1.89­ .55­ 77­ July 31, 2012­ 11.79­ .04­ .68­ .72­ (.03) —­ d,e 12.48­ 6.09­ 52,017­ 1.95­ .38­ 49­ Class C­ July 31, 2016­ $21.18­ .09­ (.48) (.19) —­ $20.60­ $56,542­ 1.80­ g .44­ g 33­ July 31, 2015­ 19.59­ .03­ 1.64­ 1.67­ (.08) —­ 21.18­ 8.51­ 52,357­ 1.78­ .16­ 44­ July 31, 2014­ 16.70­ .06­ 2.93­ 2.99­ (.10) —­ 19.59­ 17.93­ 40,199­ 1.83­ .33­ 63­ July 31, 2013­ 13.16­ .08­ 3.50­ 3.58­ (.04) —­ 16.70­ 27.31­ 34,080­ 1.89­ .53­ 77­ July 31, 2012­ 12.43­ .04­ .72­ .76­ (.03) —­ d,e 13.16­ 6.14­ 30,509­ 1.95­ .37­ 49­ Class M­ July 31, 2016­ $21.12­ .14­ (.47) (.21) —­ $20.58­ $17,863­ 1.55­ g .71 ­ g 33­ July 31, 2015­ 19.52­ .09­ 1.61­ 1.70­ (.10) —­ 21.12­ 8.73­ 23,661­ 1.53­ .42­ 44­ July 31, 2014­ 16.63­ .11­ 2.91­ 3.02­ (.13) —­ 19.52­ 18.26­ 22,649­ 1.58­ .59­ 63­ July 31, 2013­ 13.10­ .11­ 3.50­ 3.61­ (.08) —­ 16.63­ 27.67­ 20,852­ 1.64­ .78­ 77­ July 31, 2012­ 12.38­ .08­ .70­ .78­ (.06) — ­ d,e 13.10­ 6.37­ 18,740­ 1.70­ .62­ 49­ Class R­ July 31, 2016­ $22.07­ .20­ (.49) (.21) —­ $21.57­ $2,774­ 1.30­ g .98­ g 33­ July 31, 2015­ 20.39­ .14­ 1.70­ 1.84­ (.16) —­ 22.07­ 9.03­ 4,559­ 1.28­ .66­ 44­ July 31, 2014­ 17.37­ .16­ 3.04­ 3.20­ (.18) —­ 20.39­ 18.53­ 3,641­ 1.33­ .83­ 63­ July 31, 2013­ 13.68­ .15­ 3.66­ 3.81­ (.12) —­ 17.37­ 28.03­ 2,871­ 1.39­ 1.00­ 77­ July 31, 2012­ 12.95­ .11­ .73­ .84­ (.11) — ­ d,e 13.68­ 6.59­ 2,053­ 1.45­ .86­ 49­ Class R6­ July 31, 2016­ $22.90­ .34­ (.49) (.40) —­ $22.35­ $17,563­ .65­ g 1.60 ­ g 33­ July 31, 2015­ 21.13­ .29­ 1.76­ 2.05­ (.28) —­ 22.90­ 9.74­ 19,178­ .64­ 1.31­ 44­ July 31, 2014­ 17.98­ .30­ 3.15­ 3.45­ (.30) —­ 21.13­ 19.32­ 15,633­ .66­ 1.51­ 63­ July 31, 2013­ 14.10­ .23 f 3.82­ 4.05­ (.17) —­ 17.98­ 28.98­ 13,890­ .66­ 1.32 f 77­ July 31, 2012† 13.97­ .01­ .12­ .13­ —­ —­ —­ 14.10­ * 10­ .05* .08* 49­ Class Y­ July 31, 2016­ $22.81­ .31­ (.50) (.38) —­ $22.24­ $226,851­ .80­ g 1.44­ g 33­ July 31, 2015­ 21.06­ .25­ 1.76­ 2.01­ (.26) —­ 22.81­ 9.57­ 224,149­ .78­ 1.10­ 44­ July 31, 2014­ 17.91­ .26­ 3.14­ 3.40­ (.25) —­ 21.06­ 19.15­ 65,749­ .83­ 1.33­ 63­ July 31, 2013­ 14.10­ .24­ 3.76­ 4.00­ (.19) —­ 17.91­ 28.63­ 50,187­ .89­ 1.54­ 77­ July 31, 2012­ 13.32­ .18­ .76­ .94­ (.16) — ­ d,e 14.10­ 7.21­ 44,865­ .95­ 1.35­ 49­ See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38Investors Fund Investors Fund 39 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Amount represents less than $0.01 per share. e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Southwest Securities, Inc. (SWS) which amounted to less than $0.01 per share outstanding on August 22, 2011. f The net investment income ratio and per share amount shown for the period ending may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. g Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. Putnam Investors Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek long-term growth of capital and any increased income that results from this growth. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. Effective February 1, 2016, the fund has terminated its classR5 shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM (effective November 1, 2015), classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. 40Investors Fund In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. Investors Fund41 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $38,099,275 and the value of securities loaned amounted to $37,306,226. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) 42 Investors Fund and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2016, the fund had a capital loss carryover of $412,798,005 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $154,157,265 N/A $154,157,265 July 31, 2017 258,640,740 N/A 258,640,740 July 31, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $25,759,698 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from late year loss deferrals, from nontaxable dividends, from partnership income and from corporate action adjustments to basis and income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $8,765,214 to increase undistributed net investment income, $267,918 to increase paid-in capital and $9,033,132 to increase accumulated net realized loss. Investors Fund 43 The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $367,614,218 Unrealized depreciation (98,011,541) Net unrealized appreciation 269,602,677 Undistributed ordinary income 17,922,387 Capital loss carryforward (412,798,005) Post-October capital loss deferral (25,759,698) Cost for federal income tax purposes $1,552,438,032 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.553% of the fund’s average net assets. Putnam Management has contractually agreed, through November 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $21,320. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. 44Investors Fund Effective September 1, 2016, Putnam Investor Services, Inc. will receive fees for investor servicing for class A, class B, class C, class M, class R and class Y shares that include (1) a per account fee for each retail account of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. Class R5 shares paid a monthly fee based on the average net assets of class R5 shares at an annual rate of 0.15%. Effective February 1, 2016, the fund has terminated its class R5 shares. Class R6 shares paid a monthly fee based on the average net assets of class R6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $2,899,833 ClassR5 12 ClassB 74,415 ClassR6 8,802 ClassC 109,644 ClassY 448,412 ClassM 40,882 Total ClassR 5,992 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,644 under the expense offset arrangements and by $56,820 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,297, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $3,583,591 ClassM 151,626 ClassB 368,061 ClassR 14,855 ClassC 540,911 Total Investors Fund 45 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $89,930 and $836 from the sale of classA and classM shares, respectively, and received $27,636 and $2,812 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $27 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $581,514,719 $706,010,690 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/16 Year ended 7/31/15 ClassA Shares Amount Shares Amount Shares sold 3,277,617 $68,719,056 5,519,710 $120,530,707 Shares issued in connection with reinvestment of distributions 930,393 19,919,729 595,846 13,156,274 4,208,010 88,638,785 6,115,556 133,686,981 Shares repurchased (9,769,688) (203,169,082) (8,023,770) (176,257,249) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassB Shares Amount Shares Amount Shares sold 175,497 $3,268,893 245,127 $4,810,367 Shares issued in connection with reinvestment of distributions 15,727 302,591 6,208 123,296 191,224 3,571,484 251,335 4,933,663 Shares repurchased (546,174) (10,169,337) (692,570) (13,586,307) Net decrease 46Investors Fund Year ended 7/31/16 Year ended 7/31/15 ClassC Shares Amount Shares Amount Shares sold 816,882 $16,138,101 645,034 $13,298,751 Shares issued in connection with reinvestment of distributions 24,557 496,797 7,367 154,200 841,439 16,634,898 652,401 13,452,951 Shares repurchased (569,460) (11,082,640) (231,865) (4,802,015) Net increase Year ended 7/31/16 Year ended 7/31/15 ClassM Shares Amount Shares Amount Shares sold 30,585 $594,405 65,505 $1,359,216 Shares issued in connection with reinvestment of distributions 10,955 221,080 5,419 112,922 41,540 815,485 70,924 1,472,138 Shares repurchased (293,935) (5,757,862) (111,183) (2,291,904) Net decrease Year ended 7/31/16 Year ended 7/31/15 ClassR Shares Amount Shares Amount Shares sold 16,197 $332,796 82,858 $1,764,128 Shares issued in connection with reinvestment of distributions 1,388 29,302 1,247 27,108 17,585 362,098 84,105 1,791,236 Shares repurchased (95,531) (1,942,380) (56,115) (1,222,514) Net increase (decrease) Period ended 7/31/16* Year ended 7/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 12 279 9 193 12 279 9 193 Shares repurchased (755) (15,169) — — Net increase (decrease) 9 Year ended 7/31/16 Year ended 7/31/15 ClassR6 Shares Amount Shares Amount Shares sold 34,896 $731,193 149,723 $3,358,233 Shares issued in connection with reinvestment of distributions 15,183 330,684 9,400 211,123 50,079 1,061,877 159,123 3,569,356 Shares repurchased (101,522) (2,185,094) (61,499) (1,377,168) Net increase (decrease) Investors Fund 47 Year ended 7/31/16 Year ended 7/31/15 ClassY Shares Amount Shares Amount Shares sold 3,451,110 $73,348,050 8,279,940 $186,913,268 Shares issued in connection with reinvestment of distributions 172,719 3,748,000 47,319 1,059,464 3,623,829 77,096,050 8,327,259 187,972,732 Shares repurchased (3,250,633) (68,754,513) (1,622,273) (35,985,050) Net increase * Effective February 1, 2016, the fund has terminated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned 758 classR6 shares of the fund (0.10% of classR6 shares outstanding), valued at $16,941. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $15,773,109 $244,180,463 $240,018,712 $61,154 $19,934,860 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 48Investors Fund Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $8,112 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Investors Fund 49 About the Trustees 50Investors Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Investors Fund 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 52Investors Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Investors Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$42,442	$ —	$4,550	$ — July 31, 2015	$41,210	$ —	$4,400	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $4,550 and $4,400 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
